DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed 6/14/2021, with respect to the rejection(s) of claim(s) 1, 3-6 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (Pub No.: 2019/0223227).
Regarding claim 4, Jiang et al. discloses an apparatus (see UE in fig. 1 and ) comprising: a processor (see determining unit 1202 in fig. 12) that: 
determines an identifier (read as indication from the gNB in step 202 of fig. 2) corresponding to a plurality of bandwidth parts (read as UL BWP0, UL BWP1, and DL BWP 0-4), wherein the identifier is a bandwidth part set identifier that identifies the plurality of bandwidth parts (Jiang et al. see fig, 2, step 202; fig. 7, para. 0064, 0087; in para. 0064, … in step 202, the gNB may perform various configurations, which may also be referred to as performing various indication, for the UE. In para. 0087, …the base station may indicate that UL BWP 0 corresponds to DL BWP 0 and DL BWP 1, and UL BWP 1 corresponds to DL BWP 2 and DL BWP 3.). Thus, the received/determined indication/identifier is a bandwidth part set identifier that corresponding to a plurality of bandwidth parts (e.g., UL BWP0 corresponds to DL BWP0 and DL BWP1 and UL BWP1 corresponds to DL BWP2 and DL BWP3). The UE receives the indication from the base station, and determines that the indication corresponds to a bandwidth;
determines an uplink bandwidth part and a plurality of downlink bandwidth parts based on the identifier, wherein the uplink bandwidth part is concurrently mapped to each downlink bandwidth part of the plurality of downlink bandwidth parts (Jiang et al. see fig. 7, para. 0087; the base station may indicate that UL BWP 0 corresponds to DL BWP 0 and DL BWP 1, and UL BWP 1 corresponds to DL BWP 2 and DL BWP 3.). The received indication indicates that the UL BWP 0 is concurrently mapped to the DL BWP 0 and DL BWP 1; and UL BWP 1 is concurrently mapped to the DL BWP 2 and DL BWP 3 as shown in fig. 7;  and 
uses the uplink bandwidth part and a downlink bandwidth part of the plurality of downlink bandwidth parts in response to determining the uplink bandwidth part and the plurality of downlink bandwidth parts (Jiang et al. see fig. 7, para. 0087; Hence, the network device may determine the DL BWP transmitting msg.2 according to the indication and the UL BWP where the PRACH resource used by the received preamble is located. For example, if the PRACH resource used by the preamble received by 
Claim 1 is rejected similarly to claim 4.
Regarding claim 5, Jiang et al. discloses a receiver that receives the identification of the plurality of bandwidth parts (Jiang et al. see fig. 2, step 202; fig. 12, receiving unit 1203; para. 0064, 0178; in step 202, the gNB may perform various configurations, which may also be referred to as performing various indication, for the UE). Thus, the UE having a receiver that receives the indication from the gNB.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Pub No.: 2019/0223227) in view of Aiba et al. (Pub No.: 2020/0351851).
Regarding claim 3, Jiang et al. does not explicitly disclose the feature wherein the uplink bandwidth part is a primary uplink bandwidth part and the downlink bandwidth part is a primary downlink bandwidth part.
Aiba et al. from the same or similar field of endeavor discloses the feature wherein the uplink bandwidth part is a primary uplink bandwidth part and the downlink bandwidth part is a primary downlink bandwidth part (Aiba et al. see para. 0020; DL and UP BWPs are performed in primary cell).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Jiang et al. and to implement with the feature as taught by Aiba et al. to use the DL and UP BWPs in primary cell.
The motivation would be to improve transmission reliability.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Pub No.: 2019/0223227) in view of IDS reference: Vivo, “Other aspects on bandwidth part operation”, 3GPP DRAFT; R1-1800206, 3GPP, Mobile Compentence Centre; 650, Route Des Lucioles; F-06921 Sophia –Antipolis Cedex; France, retrieved on 2018-01-13, hereinafter referred as “Vivo”.
Regarding claim 6, Jiang et al. does not explicitly disclose the feature wherein the receiver receives information that activates the uplink bandwidth part and the downlink bandwidth part based on the identification of the plurality of bandwidth parts or deactivates the uplink bandwidth part and the downlink bandwidth part based on the identification of the plurality of bandwidth parts.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Jiang et al. and to implement with the feature as taught by Vivo to activate a BWP pair based on the BWP pair index.
The motivation would be to improve transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Babaei et al. (Pub No.: 2018/0270698) and Moon et al. (Pub No.: 2020/0221428) are show systems which considered pertinent to the claimed invention.
Babaei et al. discloses a wireless device receives configuration parameters of logical channel(s) grouped into logical channel group(s) comprising a 1st logical channel group. A padding buffer status report (BSR) is triggered. A truncated BSR is transmitted in in response to: the triggering of the padding BSR; and a number of padding bits being: larger than a size of a short BSR plus a short BSR subheader; and smaller than a size of a long BSR plus a long BSR subheader. The truncated BSR indicates a presence of a buffer size field for the first logical channel group corresponding to a presence bit. The buffer size 
Moon et al. discloses a method for receiving a PDCCH by a terminal in a mobile communication system may comprise the steps of: receiving a first PDCCH including first DCI from a base station through a first PDCCH search space; and receiving a second PDCCH including second DCI from the base station through a second PDCCH search space, wherein the first DCI and second DCI are for scheduling the same PDSCH for the same TB or TBs associated with the same HARQ process, are for scheduling different PDSCHs for the same TB or TBs associated with the same HARQ process, or are for scheduling different PDSCHs for different TBs or TBs associated with different HARQ processes. In addition, the first DCI and second DCI may be received from the base station within a time window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KAN YUEN/               Primary Examiner, Art Unit 2464